03/30/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0636
                                   _________________



 IN THE MATTER OF:

 V.A.L. and J.D.L.,                                                  ORDER

              A Youth in Need of Care.


                                   _________________

       The record was filed for purposes of this appeal on January 8, 2020. Counsel for
Appellant Mother was granted an extension of time and filed an Anders brief on March 20,
2020. Appellant Father has not filed an opening brief nor has he requested an extension of
time to do so.
       THEREFORE,
       IT IS ORDERED that Appellant Father shall prepare, file and serve the opening
brief on appeal no later than April 29, 2020. Failure to file the brief within that time will
result in dismissal of this appeal with prejudice and without further notice. No further
extensions of time will be granted.
       The Clerk is directed to provide a copy of this Order to Appellant Father personally
and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                    March 30 2020